Case 2:19-cv-00222-SPC-MRM Document 69 Filed 05/06/20 Page 1 of 2 PageID 370



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ROOR INTERNATIONAL BV and
SREAM, INC.,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-222-FtM-38MRM

ULLAH BUSINESS INC. and
MOHAMMED ULLAH,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is Plaintiffs Roor International BV and Sream, Inc.’s Status Report

(Doc. 68) informing the Court of their difficulty communicating with pro se Defendant

Mohammed Ullah about the past-due Case Management Report. Ullah filed an answer,

but he did not include an email address or telephone number. Plaintiffs mailed Ullah a

letter on April 22, 2020, the same day they filed the Status Report, but neither party has

filed anything since.

        All litigants, including pro se litigants, must comply with the Court’s orders and all

procedural rules.       Such compliance requires that the representatives of the parties

communicate with each other.             Ullah is thus ordered to contact Plaintiffs’ counsel,

cooperate with the preparation of the Case Management Report, and provide Plaintiffs’




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00222-SPC-MRM Document 69 Filed 05/06/20 Page 2 of 2 PageID 371



counsel a current phone number and/or email address. If Ullah fails to participate in

this case, the Court may enter a default judgment against him.

      The Court encourages Ullah to consult with an attorney or review the Court’s guide

for proceeding without a lawyer at flmd.uscourts.gov/litigants-without-lawyers.

      Accordingly, it is now

      ORDERED:

      Defendant Mohammed Ullah is ORDERED to contact Plaintiffs’ counsel no later

than May 17, 2020, cooperate with the preparation of the Case Management Order, and

provide Plaintiffs’ counsel a current phone number and/or email address. Failure to

comply could result in a default judgment.

      DONE and ORDERED in Fort Myers, Florida this 6th day of May, 2020.




Copies: All Parties of Record




                                            2
